DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is in response to amendment filed  on 22 June 2022.  Claims 1, 2 7-9, 11-12 and 17-19 have been amended.  Claims 1-20 are currently pending and have been examined.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Andritsos (US Pub., 2021/0004386 A1) in view of Gulin et al (US Pub., 2019/0164084 A1) and further view of  Chittilappilly et al (US Pub., 2013/0332264 A1)  

With respect to claim 1, Andritsos teaches a system comprising:

one or more processors (Fig. 1, 104  discloses processor); and
one or more non-transitory computer-readable media storing computing instructions that when executed on the or nor more processors  (Fig. 1, 110 discloses  data storage, 108 memory  data visualization tool 116, training engine 114 clustering engine  118 [instructions]  and paragraph [0034], discloses the platform has a processor conjured to process machine executable instructions ), cause the one or processor to  perform function comprising : 
tracking touchpoints of a set of touches points  by a user over a first time period (paragraph [0077],  discloses event trace has attributes that indicate activities over time, for example.  An event trace can be a set to touchpoints  or a sequence of activities the data storage devise 110.., the event trace can be used by platform 100 to generate .., the event trace can be based on real-time (e.g., current) and/or historical data .. ); and
before receiving an order,  classifying, using a first machine-learning model comprising a decision tree algorithm training examples of each of the touch points of the touchpoints of the set of touchpoints tracked along respective visits channels over the first time period(paragraph [0074], discloses clustering engine 118 can implement machine learing with cluster analysist to learn pattern and similarities.., paragraph [0077], discloses generating clusters for the event trace using the clustering engine  118…, the event trace can be based on real-time (e.g., current) and/or historical data  [before receiving an order].., and paragraph [0078], discloses generate the hierarchal cluster by  a distance measure for the attributes [decision tree]) , wherein the first machine-learning model is trained to label respective training examples as either a positive example or negative example to separate short-term from long-term perception values(paragraph [0112], discloses measures how positive or negative the experiences was for the customer.., paragraph [0165], discloses defines five typical touchpoints 1202 with which a customer might interact when buying a product .., the customer  have really experienced and  paragraph [0122], discloses create a set of journeys that result in a natural or positive experience).  
Andritsos teaches the above elements including  to predict a probability of the user placing the order during a  second time based on an input feature vector representing the set of touchpoints (paragraph [0024], discloses predict the next customer’s touch points and to navigate among the journeys [probability of user placing the order] and paragraph [0296], disclose each Markov mode the journey with the highest probability becomes the representative ).    Andritsos does not teach  the corresponding prediction customer touchpoints  is determined using a second machine-learning model comprising a gradient boosting tree model, a respective contribution of the each of the touch, points the second machine-learning model is trained  , and wherein training data for the second machine-learning model is iteratively updated on periodic basis; and allocating a respective percentage of credit for the order to the each of the touchpoints based on the respective contributions of the each of the touchpoints.

However, Gulin teaches receiving the order deteriming using a second machine-learning model comprising a gradient boosting tree model, a respective contribution of the each of the touch, points the second machine-learning model is trained(paragraph [0015]-[0019], discloses decision tree-based MLAs.., MLA to work it needs to be “built” or trained using a training set of objects .., Gradient Boosting is one approach to building an MLA based on decision trees.., paragraphs [0055], discloses table 100 storing prediction result for each of the training objects x and paragraph [0095], discloses an ensemble of tree generated using a decision tree boosting technique, the method is executable at a machine learing system that executes the decision tree predication model ); and  wherein training data for the second machine-learning model is iteratively updated on periodic basis(paragraph [0158], discloses the process of selecting and organizing the features may be repeated throughout multiple iterations updating the first and second machine  learing classiger in this way can facilitating changing …., paragraph [0186], discloses the tree model 700 may, once generated, be updated and/or modified to improve for example, a level of accuracy of the machine learning  model.., and paragraph [0280], discloses prediction of the previous iterations of the decision trees are referred to herein as proximations  ).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for   predict the next customer’s touch points and to navigate among the journeys of Andritsos with training the decision tree is being built in accordance with the gradient boosting techniques of  Gulin in order bring approximation of the targets to the actual values of the target as much as possible  (see Gulin paragraph [0285]).  Andritsos and Gulin failed to teach allocating percentage of credit   contributed to navigate among the journeys of Andritsos and generating personalized content recommendation  of  Gulin.  


However, Chittilappilly teaches allocating a respective percentage of credit for the order to the each of the touchpoints based on the respective contributions of the each of the touchpoints (paragraph [0005], discloses allocates credit for conversion among a plurality of advertising touch points.  A plurlity of touch points encounters and a plurality of conversion are received ..,   paragraph [0022], discloses allocating credit amount advertisement for a purchase, has become a critical tool for advertiser and paragraph [0034], discloses credit is allocated to the various touch points  for each conversion  accordance with the algorithm  ).  Therefore, it would haven obvious to the one ordinary skill in art before the effective filing date of the claimed invention for  touchpoints  contributed to navigate among the journeys of Andritsos and generating personalized content of Gulin  with allocating credit amount advertisement for a purchase of Chittilappilly in order to influence of that touchpoint on the user’s decision  to convert (see Chittilappilly, paragraph [0049])

With respect to claim 2, Andritsos in view of Gulin  and further view of  Chittilappilly   teaches the elements claim 1, furthermore, Andritsos teaches the system wherein determining the contribution of the respective touchpoint based on the first probability and second probability (paragraph [0124], discloses cluster journeys and their representative  to predict the next customer’s touchpoints to navigate amount journeys [first and second probabilities]) .   
Andritsos teaches the above elements including the respective contribution of the each of the touchpoints further comprises, for a respective touchpoint of the touchpoints:  determining, a first probability of placing the order during the second time period when the set of touchpoints in the input feature vector that includes respective input include the respective touchpoint and , a second probability of placing the order during the second time period   when the set of touchpoints in the input feature vector ((paragraph [0024], discloses predict the next customer’s touch points and to navigate among the journeys [probability of user placing the order]paragraph [0165], discloses define five typical touchpoints , customer may interact when buying product  and paragraph [0296], discloses obtaining using statistical modeling , the platform 100 can employ an expectations -maximization algorithm on a mixture of K Markov .., Markov mode the journey with the highest probability becomes the representative..). Andritsos failed to teach using the second  machine-learning model, are input into the second machine-learning model include the respective touchpoint;  and determining, using the second  machine-learning model that are input into the second  machine-learning model exclude the respective touchpoint

However  Gulin  teaches using the second  machine-learning model, are input into the second machine-learning model include the respective touchpoint;  and determining, using the second  machine-learning model that are input into the second  machine-learning model exclude the respective (paragraph [0015]-[0019], discloses decision tree-based MLAs.., MLA to work it needs to be “built” or trained using a training set of objects .., Gradient Boosting is one approach to building an MLA based on decision trees.., paragraphs [0055], discloses table 100 storing prediction result for each of the training objects x and paragraph [0095], discloses an ensemble of tree generated using a decision tree boosting technique, the method is executable at a machine learing system that executes the decision tree predication model ) ).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for   predict the next customer’s touch points and to navigate among the journeys of Andritsos with training the decision tree is being built in accordance with the gradient boosting techniques of  Gulin in order bring approximation of the targets to the actual values of the target as much as possible  (see Gulin paragraph [0285]).  

With respect to claim 3, Andritsos in view of Gulin and further view of  Chittilappilly   teaches the elements claim 1, furthermore, Andritsos teaches the system wherein first time period is approximately 3 months(paragraph [0077], discloses the event trace data based on real-time (e.g., current) and/or historical data). 
With respect to claim 4, Andritsos in view of Chirakkil and further view of  Chittilappilly    teaches the elements claim 1, furthermore, Andritsos teaches the system wherein the second time period is approximately 30 days (paragraph [0077], discloses the event trace data based on real-time (e.g., current) and/or historical data). 

 With respect to claim 5, Andritsos in view of Gulin and further view of  Chittilappilly  teaches the elements claim 1, furthermore, Andritsos teaches the system wherein the set of touchpoints are categorized by the input feature vector using a set of time periods within the first time period, advertising categories, and marketing channels (paragraph [0108], discloses timestamps ).  
 	With respect to claim 6, Andritsos in view of Gulin and further view of  Chittilappilly teaches the elements claim 1, furthermore, Andritsos teaches the system wherein the set of time periods comprises:  a fourth time period from an order time to approximately 3 days before the on order; a fifth time period from approximately 3 days before the order to approximately 7 days before the order; a sixth time period from approximately 7 days before the order to  approximately 1 month before the order; and a seventh time period from approximately 1 month before the order to approximately 3 months before the order(paragraph [0108], discloses describes the duration of the journey from the first until).   

With respect to claim 7, Andritsos in view of Gulin and further view of  Chittilappilly, teaches the elements claim 1, furthermore, Andritsos teaches the system  when executed on the one or more processor, further cause the one or more processor , before determining the respective contribution of the each of the touchpoints:   for each historical order of historical order placed within a third time period, extracting first touchpoints of the touchpoints that are associated with a respective first visit chain of the respective visit chains that resulted in placing the historical order; and labeling the respective first visit chains as positive examples,(paragraph [0165], discloses define five typical touchpoints , customer may interact when buying product  

With respect to claim 8, Andritsos in view of Gulin and further view of  Chittilappilly teaches the elements claim 7, furthermore, Andritsos teaches the system wherein the computing instructions when executed on the one or more processor, further cause the one or more processor , before determining the respective contribution of the each of the touchpoints:  determining second visit chains of the respective visit chains that did not result in placing the order; labeling the second visit chains of the respective visit chains as negative examples; and training the first machine-learning model using the positive examples and the negative examples(paragraph [0112], discloses measure how positive or negative experience and paragraph [0122, discloses a set of journeys that result in a negative experiences   ). 
 
With respect to claim 9, Andritsos in view of Gulin and further view of  Chittilappilly, teaches the elements claim 1, furthermore, Andritsos teaches the system wherein the machine-learning model  further comprises an attribution algorithm (paragraph [0186], discloses a set of actual journeys, σA, is provided to the algorithm[attribution algorithm] . Then platform 100 can move to generation 2, 1604 where it can keep an untouched version of the number of JRs in the elite .., Each JR is evaluated and we keep the e best J Rs, called the elite set while we discard)

With respect to claim 10, Andritsos in view of Gulin and further view of  Chittilappilly teaches the elements claim 1, Andritsos  and Chirakkil failed to teach the system  except wherein allocating the respective percentage of credits for the order to the each of the touchpoints comprises normalizing the respective contributions of the each of the touchpoints

However,  Chittilappilly wherein allocating the respective percentage of credits for the order to the each of the touchpoints comprises normalizing the respective contributions of the each of the touchpoints(paragraph [0034], discloses credit is allocated to various touchpoints for each conversion in accordance with the algorithm  output…), in some embodiment to allocate attribution  across the touchpoints the scores are summed and normalized as a percentage ..). Therefore, it would haven obvious to the one ordinary skill in art before the effective filing date of the claimed invention for  touchpoints  contributed to navigate among the journeys of Andritsos and generating personalized content of Gulin  with allocating credit amount advertisement for a purchase of Chittilappilly in order to influence of that touchpoint on the user’s decision  to convert (see Chittilappilly, paragraph [0049])

With respect to claim 11, Andritsos teaches a method being implemented via execution of computing instructions configured to run on one or more processors and stored at one or more non-transitory computer-readable media (Fig. 1, 110 discloses  data storage, 108 memory  data visualization tool 116, training engine 114 clustering engine  118 [instructions]  and paragraph [0034], discloses the platform has a processor conjured to process machine executable instructions ), the method comprising:
tracking touchpoints of a set of touches points  by a user over a first time period (paragraph [0077],  discloses event trace has attributes that indicate activities over time, for example.  An event trace can be a set to touchpoints  or a sequence of activities the data storage devise 110.., the event trace can be used by platform 100 to generate .., the event trace can be based on real-time (e.g., current) and/or historical data .. ); and
before receiving an order,  classifying, using a first machine-learning model comprising a decision tree algorithm training examples of each of the touch points of the touchpoints of the set of touchpoints tracked along respective visits channels over the first time period(paragraph [0074], discloses clustering engine 118 can implement machine learing with cluster analysist to learn pattern and similarities.., paragraph [0077], discloses generating clusters for the event trace using the clustering engine  118…, the event trace can be based on real-time (e.g., current) and/or historical data  [before receiving an order].., and paragraph [0078], discloses generate the hierarchal cluster by  a distance measure for the attributes [decision tree]) , wherein the first machine-learning model is trained to label respective training examples as either a positive example or negative example to separate short-term from long-term perception values(paragraph [0112], discloses measures how positive or negative the experiences was for the customer.., paragraph [0165], discloses defines five typical touchpoints 1202 with which a customer might interact when buying a product .., the customer  have really experienced and  paragraph [0122], discloses create a set of journeys that result in a natural or positive experience).  
Andritsos teaches the above elements including  to predict a probability of the user placing the order during a  second time based on an input feature vector representing the set of touchpoints (paragraph [0024], discloses predict the next customer’s touch points and to navigate among the journeys [probability of user placing the order] and paragraph [0296], disclose each Markov mode the journey with the highest probability becomes the representative).    Andritsos does not teach  the corresponding prediction customer touchpoints  is determined using a second machine-learning model comprising a gradient boosting tree model, a respective contribution of the each of the touch, points the second machine-learning model is trained  , and wherein training data for the second machine-learning model is iteratively updated on periodic basis; and allocating a respective percentage of credit for the order to the each of the touchpoints based on the respective contributions of the each of the touchpoints.

However, Gulin teaches receiving the order deteriming using a second machine-learning model comprising a gradient boosting tree model, a respective contribution of the each of the touch, points the second machine-learning model is trained(paragraph [0015]-[0019], discloses decision tree-based MLAs.., MLA to work it needs to be “built” or trained using a training set of objects .., Gradient Boosting is one approach to building an MLA based on decision trees.., paragraphs [0055], discloses table 100 storing prediction result for each of the training objects x and paragraph [0095], discloses an ensemble of tree generated using a decision tree boosting technique, the method is executable at a machine learing system that executes the decision tree predication model ); and  wherein training data for the second machine-learning model is iteratively updated on periodic basis(paragraph [0158], discloses the process of selecting and organizing the features may be repeated throughout multiple iterations updating the first and second machine  learing classiger in this way can facilitating changing …., paragraph [0186], discloses the tree model 700 may, once generated, be updated and/or modified to improve for example, a level of accuracy of the machine learning  model.., and paragraph [0280], discloses prediction of the previous iterations of the decision trees are referred to herein as proximations  ).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for   predict the next customer’s touch points and to navigate among the journeys of Andritsos with training the decision tree is being built in accordance with the gradient boosting techniques of  Gulin in order bring approximation of the targets to the actual values of the target as much as possible  (see Gulin paragraph [0285]).  Andritsos and Gulin failed to teach allocating percentage of credit   contributed to navigate among the journeys of Andritsos and generating personalized content recommendation  of  Gulin.  


However, Chittilappilly teaches allocating a respective percentage of credit for the order to the each of the touchpoints based on the respective contributions of the each of the touchpoints (paragraph [0005], discloses allocates credit for conversion among a plurality of advertising touch points.  A plurlity of touch points encounters and a plurality of conversion are received ..,   paragraph [0022], discloses allocating credit amount advertisement for a purchase, has become a critical tool for advertiser and paragraph [0034], discloses credit is allocated to the various touch points  for each conversion  accordance with the algorithm  ).  Therefore, it would haven obvious to the one ordinary skill in art before the effective filing date of the claimed invention for  touchpoints  contributed to navigate among the journeys of Andritsos and generating personalized content of Gulin  with allocating credit amount advertisement for a purchase of Chittilappilly in order to influence of that touchpoint on the user’s decision  to convert (see Chittilappilly, paragraph [0049])

With respect to claim 12, Andritsos in view of Gulin  and further view of  Chittilappilly teaches the elements claim 11, furthermore, wherein determining the contribution of the respective touchpoint based on the first probability and second probability(paragraph [0124], discloses cluster journeys and their representative  to predict the next customer’s touchpoints to navigate amount journeys [first and second probabilities]) .   
Andritsos teaches the above elements including the respective contribution of the each of the touchpoints further comprises, for a respective touchpoint of the touchpoints:  determining, a first probability of placing the order during the second time period when the set of touchpoints in the input feature vector that includes respective input include the respective touchpoint and , a second probability of placing the order during the second time period   when the set of touchpoints in the input feature vector(paragraph [0024], discloses predict the next customer’s touch points and to navigate among the journeys [probability of user placing the order]paragraph [0165], discloses define five typical touchpoints , customer may interact when buying product  and paragraph [0296], discloses obtaining using statistical modeling , the platform 100 can employ an expectations -maximization algorithm on a mixture of K Markov .., Markov mode the journey with the highest probability becomes the representative..). Andritsos failed to teach using the second  machine-learning model, are input into the second machine-learning model include the respective touchpoint;  and determining, using the second  machine-learning model that are input into the second  machine-learning model exclude the respective touchpoint

However  Gulin  teaches using the second  machine-learning model, are input into the second machine-learning model include the respective touchpoint;  and determining, using the second  machine-learning model that are input into the second  machine-learning model exclude the respective (paragraph [0015]-[0019], discloses decision tree-based MLAs.., MLA to work it needs to be “built” or trained using a training set of objects .., Gradient Boosting is one approach to building an MLA based on decision trees.., paragraphs [0055], discloses table 100 storing prediction result for each of the training objects x and paragraph [0095], discloses an ensemble of tree generated using a decision tree boosting technique, the method is executable at a machine learing system that executes the decision tree predication model ) ).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for   predict the next customer’s touch points and to navigate among the journeys of Andritsos with training the decision tree is being built in accordance with the gradient boosting techniques of  Gulin in order bring approximation of the targets to the actual values of the target as much as possible  (see Gulin paragraph [0285]).  

With respect to claim 13, Andritsos in view of Gulin and further view of  Chittilappilly , teaches  elements claim 11, furthermore, Andritsos teaches the method wherein first time period is approximately 3 months (paragraph [0077], discloses the event trace data based on real-time (e.g., current) and/or historical data). 

With respect to claim 14, Andritsos in view of Gulin and further view of  Chittilappilly , teaches  elements claim 11, furthermore, Andritsos teaches the method wherein the second time period is approximately 30 days (paragraph [0077], discloses the event trace data based on real-time (e.g., current) and/or historical data). 

With respect to claim 15 Andritsos in view of Gulin and further view of  Chittilappilly , teaches  elements claim 11, furthermore, Andritsos teaches the method wherein the set of touchpoints are categorized by the input feature vector using a set of time periods within the first time period, advertising categories, and marketing channels (paragraph [0108], discloses timestamps ).  

 	With respect to claim 16, Andritsos in view of Gulin and further view of  Chittilappilly , teaches  elements claim 11, furthermore, Andritsos teaches the method wherein the set of time periods comprises:  a fourth time period from an order time to approximately 3 days before the on order; a fifth time period from approximately 3 days before the order to approximately 7 days before the order; a sixth time period from approximately 7 days before the order to approximately 1 month before the order; and a seventh time period from approximately 1 month before the order to approximately 3 months before the order (paragraph [0108], discloses describes the duration of the journey from the first until).   


With respect to claim 17 Andritsos in view of Gulin and further view of  Chittilappilly , teaches  elements claim 11, furthermore, Andritsos the method teaches the method  further comprising, before determining the respective contribution of the each of the touchpoints for each historical order of historical order placed within a third time period, extracting first touchpoints of the touchpoints that are associated with a respective first visit chain of the respective visit chains that resulted in placing the historical order; and labeling the respective first visit for historical orders  as positive examples,(paragraph [0165], discloses define five typical touchpoints , customer may interact when buying product  

With respect to claim 18, Andritsos in view of Gulin and further view of  Chittilappilly , teaches  elements claim 17 teaches the method further comprising, before determining the respective contribution of the each of the touchpoints:  determining second visit chains of the respective visit chains that did not result in placing the order; labeling the second visit chains of the respective visit chains as negative examples; and training the first machine-learning model using the positive examples and the negative examples(paragraph [0112], discloses measure how positive or negative experience and paragraph [0122, discloses a set of journeys that result in a negative experiences   ). 
  With respect to claim 19, Andritsos in view of Gulin and further view of  Chittilappilly, teaches the elements claim 11, furthermore, Andritsos teaches the method  wherein the machine-learning model  further comprises an attribution algorithm (paragraph [0186], discloses a set of actual journeys, σA, is provided to the algorithm[attribution algorithm] . Then platform 100 can move to generation 2, 1604 where it can keep an untouched version of the number of JRs in the elite .., Each JR is evaluated and we keep the e best J Rs, called the elite set while we discard)

With respect to claim 20, Andritsos in view of Gulin and further view of  Chittilappilly , teaches  elements  of claim 11, but Andritsos and Chirakkil failed to teaches   wherein allocating the respective percentage of credits for the order to the each of the touchpoints comprises normalizing the respective contributions of the each of the touchpoints 
However, Chittilappilly teaches allocating a respective percentage of credit for the order to the each of the touchpoints based on the respective contributions of the each of the touchpoints (paragraph [0005], discloses allocates credit for conversion among a plurality of advertising touch points.  A plurlity of touch points encounters and a plurality of conversion are received ..,   paragraph [0022], discloses allocating credit amount advertisement for a purchase, has become a critical tool for advertiser and paragraph [0034], discloses credit is allocated to the various touch points  for each conversion  accordance with the algorithm  ).  Therefore, it would haven obvious to the one ordinary skill in art before the effective filing date of the claimed invention for  touchpoints  contributed to navigate among the journeys of Andritsos and generating personalized content of Gulin  with allocating credit amount advertisement for a purchase of Chittilappilly in order to influence of that touchpoint on the user’s decision  to convert (see Chittilappilly, paragraph [0049])

 
The following prior arts are on the record: 
Andritsos (US Pub., 2021/0004386 A1) discloses a platform for processing event traces to generate clusters of  journey maps for an interactive user display. The clustering can be implemented using a genetic process. The clustering can be implemented using a distance measures. Other clustering techniques can be used. The platform can use the clustering results to generate interactive dynamic visualizations with interactive selectable portions
Chittilappilly et al (US Pub., 2013/0332264 A1) discloses a system and method for allocating credit for an advertising conversion among various advertising touchpoints encounter by the consumer is provided. The system and method comprise receiving data pertaining to touchpoints and conversions of an advertising campaign across multiple channels (see abstract) and utilizing machine learning techniques to determining the effect of various touchpoints (paragraph [0026])

Jaidka et al (US Pub., 2017/0270544 A1) discloses this disclosure relates to utilizing a statistical model trained on character dimensions to determine a likelihood of a person purchasing a product. The method may include obtaining user-input data of a first person (e.g., textual-input data, survey-response data, offer information, or clickstream data associated with a first person). A character profile for the first person is derived using the user-input data and a psycholinguistic lexicon (see abstract) and the statistical model may output a probability value (or a set of probability values) that quantify an extent to which the individual exhibits a particular character dimension (or a set of character dimensions) (paragraph [0056]).

Gulin (US Pub., 20190164084 A1) discloses a method of determining a prediction quality parameter for a decision tree in a decision tree prediction model for evaluating prediction quality of the decision tree prediction model. The method comprises organizing the set of training objects into an ordered list of training objects such that for each given training object in the ordered list of training objects there is at least one of: (i) a preceding training object that occurs before the given training object and (ii) a subsequent training object that occurs after the given training object (see abstract) and Gradient boosting is one approach to building an MLA based on decision trees, whereby a prediction model in the form of an ensemble of trees is generated (paragraph [0018]).  

Response to Arguments
Due to the amendment to the claims the 35 U.S.C 101 rejection to claims 1-20 has been withdrawn.  
Applicant’s arguments of the 35 U.S.C 103 rejection  filed on 22 June 2022 with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682